UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 10-7432


UNITED STATES OF AMERICA,

                 Plaintiff - Appellee,

          v.

PORTEAL GROOM,

                 Defendant - Appellant.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.     Peter J. Messitte, Senior District
Judge. (1:95-cr-00294-3; 8:99-cv-02881-PJM)


Submitted:   May 26, 2011                   Decided:   May 31, 2011


Before KING, SHEDD, and DIAZ, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Porteal Groom, Appellant Pro Se.     David Ira Salem, Assistant
United States Attorney, Greenbelt, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Porteal       Groom    seeks      to     appeal      the    district         court’s

text orders       denying    his    motion         to    reinstate      his       28   U.S.C.A.

§ 2255    (West    Supp.    2010)       motion,      and      denying       his   motion      for

reconsideration.         The orders are not appealable unless a circuit

justice   or     judge    issues    a    certificate           of    appealability.            28

U.S.C. § 2253(c)(1)(A) (2006).                    A certificate of appealability

will not issue absent “a substantial showing of the denial of a

constitutional right.”            28 U.S.C. § 2253(c)(2) (2006).                       When the

district court denies relief on the merits, a prisoner satisfies

this    standard    by    demonstrating           that       reasonable      jurists         would

find that the district court’s assessment of the constitutional

claims is debatable or wrong.                 Slack v. McDaniel, 529 U.S. 473,

484    (2000);    see    Miller-El       v.   Cockrell,         537    U.S.       322,      336-38

(2003).     When the district court denies relief on procedural

grounds, the prisoner must demonstrate both that the dispositive

procedural ruling is debatable, and that the motion states a

debatable claim of the denial of a constitutional right.                                    Slack,

529 U.S. at 484-85.          We have independently reviewed the record

and    conclude    that    Groom    has       not    made      the    requisite        showing.

Accordingly, we deny a certificate of appealability and dismiss

the appeal.

            Additionally, although Groom characterizes his motion

to    reinstate    his    § 2255    motion          as   a    Fed.     R.   Civ.       P.    60(b)

                                              2
motion,    we   conclude    that    it   is    a   successive         § 2255   motion.

Accordingly, we construe Groom’s notice of appeal and informal

brief as an application to file a second or successive § 2255

motion.     United States v. Winestock, 340 F.3d 200, 208 (4th Cir.

2003).     In order to obtain authorization to file a successive

§ 2255 motion, a prisoner must assert claims based on either:

(1) newly    discovered     evidence,      not     previously         discoverable   by

due diligence, that would be sufficient to establish by clear

and convincing evidence that, but for constitutional error, no

reasonable factfinder would have found the movant guilty of the

offense; or (2) a new rule of constitutional law, previously

unavailable, made retroactive by the Supreme Court to cases on

collateral review.          28 U.S.C.A. § 2255(h) (West Supp. 2010).

Groom’s     claims   do     not    satisfy       either     of     these      criteria.

Therefore, we deny authorization to file a successive § 2255

motion.

            We dispense with oral argument because the facts and

legal    contentions      are   adequately       presented       in    the   materials

before    the   court   and     argument      would   not    aid      the    decisional

process.



                                                                              DISMISSED




                                         3